

116 HR 3182 IH: CECL Consumer Impact and Study Bill of 2019
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3182IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Gonzalez of Texas (for himself, Mr. Sherman, Mr. David Scott of Georgia, Mr. Gottheimer, Mr. Cuellar, Mr. Luetkemeyer, Mr. Williams, Mr. Hill of Arkansas, Mr. Loudermilk, and Mr. Budd) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Securities and Exchange Commission and certain Federal agencies to carry out a study
			 relating to accounting standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the CECL Consumer Impact and Study Bill of 2019. 2.DefinitionsIn this Act—
 (1)the term appropriate committees of Congress means— (A)the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Financial Services of the House of Representatives; (2)the term CECL means the accounting standard in Accounting Standards Update 2016–13, Financial Instruments—Credit Losses (Topic 326), issued by the Financial Accounting Standards Board in June 2016, as amended by Accounting Standards Update 2018–19, Codification Improvements to Topic 326, Financial Instruments—Credit Losses, issued by the Financial Accounting Standards Board in November 2018;
 (3)the term Commission means the Securities and Exchange Commission; (4)the term Federal financial regulators means—
 (A)the Secretary of the Treasury; (B)the Board of Governors of the Federal Reserve System;
 (C)the Bureau of Consumer Financial Protection; (D)the Comptroller of the Currency;
 (E)the Commodity Futures Trading Commission; (F)the Federal Deposit Insurance Corporation;
 (G)the Director of the Federal Housing Finance Agency; and (H)the National Credit Union Administration; and
 (5)the term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)). 3.Study and report (a)In generalThe Commission and the Federal financial regulators, in consultation with the Financial Accounting Standards Board, shall conduct a quantitative study of—
 (1)the potential impact that the implementation of CECL may have on the availability of credit, with a particular focus on the impact on that availability—
 (A)for consumers and small business concerns; and (B)with respect to the credit products on which consumers and small business concerns rely during periods of economic expansion and during recessions;
 (2)whether implementing CECL could— (A)accelerate the depletion of regulatory capital that is available for lending purposes during a recession;
 (B)have a greater impact on regulatory capital, or extend the period in which regulatory capital is reduced, during a recession; or
 (C)pose any other systemic risks to the economy of the United States; (3)the potentially disproportionate impact that the implementation of CECL may have on financial institutions, taking into account—
 (A)the various sizes and levels of complexity of those financial institutions; and (B)the different amounts of resources that are available to those financial institutions;
 (4)the potential impact that the implementation of CECL may have on the decisions made by investors; and
 (5)the potential competitive impact that the implementation of CECL may have on institutions in the United States as a result of differing international accounting standards used to measure credit loss.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Commission and the Federal financial regulators shall submit to the Financial Accounting Standards Board and the appropriate committees of Congress a report—
 (1)regarding the results of the study conducted under subsection (a); and (2)that shall include—
 (A)the identification of any negative impacts resulting from the implementation of CECL; and (B)recommendations for changes to CECL to eliminate or mitigate the negative impacts described in subparagraph (A).
					4.Cost-benefit study of CECL impact on non-financial institutions, insurers, and Government-sponsored
			 enterprises
 (a)StudyThe Commission and the Federal financial regulators, in consultation with the Financial Accounting Standards Board, shall carry out a study on the potential costs and benefits of the impact of CECL on non-financial institutions, the insurance industry (including reinsurance), and Government-sponsored enterprises.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Commission and the Federal financial regulators shall submit to the Financial Accounting Standards Board and the appropriate committees of Congress a report containing all findings and determinations made in carrying out the study required under subsection (a).
 5.Delay in implementation of CECLDuring the period beginning on the date of enactment of this Act and ending on the date that is 1 year after the date on which the Commission and the Federal financial regulators submit the report required under section 3(b), neither the Commission nor any of the Federal financial regulators may require a person to comply with CECL.
		